Citation Nr: 1616626	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in St. Louis, Missouri.  

Historically, the Veteran perfected an appeal as to the denial of service connection for the lumbar spine in a January 2008 rating decision.  In the April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for lumbar spine degenerative joint disease and assigned a 10 percent evaluation, effective from the date of the Veteran's original claim.  The Veteran perfected an appeal as to the initial evaluation assigned in that decision.

In a May 2015 decision, the Board denied the Veteran's claim for a higher initial evaluation for the lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

In light of the Joint Motion, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the parties agreed in the Joint Motion that the most recent January 2013 VA examination was inadequate for rating purposes and that remand was warranted for the Board to obtain a new VA examination that measures what additional functional loss is due to pain during flare-ups or explain why the measurements cannot be provided.

The Board acknowledges the March 2016 written argument and private lumbar spine evaluation from Dr. G.S. submitted by the Veteran's representative in response to the 90-day letter, which included a waiver of the RO's initial consideration of this evidence.  Nevertheless, the Board is bound by the Court's order granting the Joint Motion, including the terms agreed to by both parties, and a remand is therefore required.

In addition, it appears that there may be outstanding, relevant treatment records since the case was remanded by the Court.  See March 2016 private evaluation (noting review of January 2016 MRI report).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his degenerative joint disease of the lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the lumbar spine.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the May 2007, November 2007, May 2011, and January 2013 VA examination reports and the March 2016 private evaluation from Dr. G.S.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's degenerative joint disease of the lumbar spine under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also address whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should further state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the service-connected lumbar spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should identify any additional functional impairment that the Veteran experiences during a flare-up, to the extent possible.

In addition, the examiner should identify and describe any surgical scars related to the Veteran's lumbar spine disability and provide the findings necessary under the rating criteria.

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected degenerative joint disease of the lumbar spine and any symptoms associated with a nonservice-connected disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


